Citation Nr: 0634216	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an earlier effective date prior to August 30, 
2002, for the grant of a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to September 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to TDIU and assigned an effective 
date of August 30, 2002.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A formal or informal claim for TDIU was not received 
prior to the informal claim filed on August 30, 2002.

3.  Prior to August 30, 2002, the veteran's service-connected 
disabilities consisted of post-operative residuals of 
meniscectomy with arthritis, evaluated as 30 percent 
disabling and a noncompensable burn scar of the right thigh, 
for a combined evaluation of 30 percent from August 2001.

4.  The veteran did not meet the percentage requirements 
under 38 C.F.R. § 4.16(a) for TDIU prior to August 30, 2002, 
and there is no evidence that she was unemployable due solely 
to her service-connected disabilities prior to August 30, 
2002.


CONCLUSION OF LAW

The requirements for an effective date prior to August 30, 
2002, for the grant of TDIU have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 
3.159, 3.400, 4.16 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO sent the veteran a letter in November 
2002 in connection with her TDIU claim on the merits.  
However, the Board acknowledges that the RO did not provide 
the veteran with notice of the information or evidence needed 
to substantiate her claim for an earlier effective date prior 
to the rating decision of May 2003 which granted entitlement 
to TDIU effective from August 30, 2002.  The veteran 
subsequently filed her notice of disagreement (NOD) in 
January 2004 in which she disagreed with the effective date 
for the assignment for TDIU.  Thus, the appeal of the 
assignment of the effective dates arises not from a "claim" 
but from a NOD filed with the RO's initial assignment of an 
effective date.  The Board notes that effective date claims 
are generally considered to be "downstream" issues from the 
original grant of compensation.  VA's General Counsel issued 
an advisory opinion holding that separate notice of the VA's 
duty to assist the veteran and of her concomitant 
responsibilities in the development of her claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.  See also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).
In this regard, the Board notes that, the initial notice as 
to the merits of the TDIU claim provided to the veteran was 
given prior to the initial AOJ adjudication of the case, 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim for an earlier 
effective date was raised and adjudicated in a statement of 
the case (SOC) issued in February 2004 which included 
recitation of the appropriate laws and regulations.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, and she has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
her claim.   Moreover, in a statement dated in January 2004, 
the veteran and her representative indicated that they had no 
additional evidence to submit as to the effective date claim.  
Viewed in such context, the furnishing of a VCAA notice after 
the decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim for an earlier effective date and both she and her 
representative in January 2004 indicated that they had no 
such evidence to provide.  In this regard, the RO has 
informed the appellant in the rating decisions and SOC of the 
reasons for the denial of her claim and, in so doing, 
informed her of the evidence that was needed to substantiate 
that claim.

Furthermore, as a practical matter, with respect to 
entitlement to an earlier effective date for the grant of 
TDIU, the Board has determined in the decision below that 
there is no legal entitlement to the claimed benefits as a 
matter of law.  The notice provisions and duty to assist 
provisions of the VCAA are not applicable to a claim, where 
the claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  VAOPGCPREC 5-
2004 (June 23, 2004).  As there is no dispute as to the 
underlying facts of this case, and as the Board has denied 
the claim as a matter of law, the VCAA is inapplicable.  See 
e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

II.  Factual Background

In March 2000, the veteran's representative requested an 
increased evaluation for a left knee disability, requesting 
separate ratings for painful and swelling scar tissue of the 
right leg and left knee, as well as service connection for 
fibroids.  A claim for clothing allowance was also filed.  At 
that time service connection was in effect for post-operative 
left knee meniscectomy, evaluated as 20 percent disabling and 
for right thigh burn scars assigned a non-compensable 
evaluation.  

On August 16, 2001, VA received a claim for an increased 
rating for a left knee disorder, including commentary to the 
effect that the veteran was experiencing blood clots in the 
left knee.  She also indicated that she was experiencing 
difficulty breathing and had been diagnosed with sarcoidosis.  

On August 27, 2001, a service connection claim for deep 
venous thrombosis in the leg was filed by the veteran's 
representative.  In support of that claim VA medical 
statements dated August 13 and 17, 2001, indicating that the 
veteran should be excused from work from August 9 to August 
17, 2001, and from August 17 to August 27, 2001, 
respectively, due to deep venous thrombosis (DVT) in the leg, 
were submitted.  

The record contains an August 30, 2001, memorandum from the 
veteran's representative requesting service connection (on 
behalf of the veteran) for tendonitis of the ankles 
bilaterally, arthritis of the left knee, fibroids, and a left 
hip disorder secondary to a left knee disability.  

The record includes a return to work form signed by a private 
doctor in late September 2001 which indicated that the 
veteran had to be absent from work from August 6, 2001, due 
to deep vein thrombosis which precluded her from standing.  
It was noted that she would be off work indefinitely for 6 
months.  

Shortly thereafter, a document was submitted by the veteran's 
representative dated on October 23, 2001, requesting that the 
RO please expedite the claim, as the veteran was no longer 
working due to a clot in the leg due to a service-connected 
condition.  

VA medical records dated in 2001 and through August 29, 2002, 
revealed a negative ankle examination, moderately advanced 
degenerative changes of the left knee, deep venous thrombosis 
of the left external iliac vein, sarcoidosis and tendonitis.

A private orthopedic record dated in December 2001 indicated 
that the veteran could return to work with modifications due 
to her left knee degenerative joint disease.  

In February 2002, the veteran submitted a statement to the 
effect that she had been off work because she could not walk 
and had been diagnosed with a blood clot by VA.  

A VA examination for respiratory diseases was conducted in 
March 2002 and an impression of stable pulmonary sarcoidosis 
was made.  There was no evidence of congestive heart failure.

A VA examination of the joints was also conducted in March 
2002 which revealed no clinical evidence of arthritis in 
either ankle or in the right hip.  Sacroiliac joint 
dysfunction and degenerative osteoarthritis of the lumbar 
spine was thought to be the likely cause of left hip pain.  
The examiner opined that degenerative changes in the lower 
lumbar spine was not caused by the service-connected left 
knee problem, but was likely aggravated by the problem.  
Degenerative osteoarthritis of the left knee and unequal leg 
lengths secondary to left knee arthritis were also diagnosed.  

A VA gynecological examination conducted in March 2002 
resulted in diagnoses of a history of menorrhagia in January 
2002 secondary to fibroid tumors of the uterus and a negative 
breast, pelvic examination and mammogram in December 2001.

A VA examination of the veins was also performed in March 
2002.  DVT was diagnosed and the examiner opined that this 
was not attributable to the service-connected knee 
disability, but was instead predisposed by vascular damage, 
stasis, and other enumerated factors.

By rating decision of June 2002, the RO denied service 
connection for DVT of the left leg, postoperative uterine 
fibroids, pulmonary sarcoidosis, sacroiliac joint dysfunction 
and lumbar spine arthritis/left hip disorder and an ankle 
disorder.  The RO granted an increased evaluation of 30 
percent for the left knee disorder, resulting in a combined 
evaluation of 30 percent effective from August 2001.

A private orthopedic record dated in June 2002 indicated that 
the veteran had been under medical care and could return to 
work with restrictions due to her left knee degenerative 
joint disease and DVT.  The medical report indicated that DVT 
had caused a stroke which required therapy and rehabilitation 
in May 2002.  

Certification was sent to the Department of Labor in June 
2002 from the veteran's health care provider indicating that 
the veteran had a serious health care condition described as 
left knee degenerative disease, DVT, and left shoulder pain.  
It was noted that this began in August 2001 and would 
continue indefinitely, causing the veteran to be off work 
intermittently for the next year or more.  The report 
indicated that the condition was chronic pending surgical 
work-up for left knee replacement.  

The veteran was evaluated by VA in July 2002 a report of 
which was sent to her employer the US Postal Service (USPS).  
The veteran complained of left knee pain which continued to 
worsen.  X-ray films of the left knee revealed tri-
compartmental osteoarthritis of the left knee with narrowing 
of the joint space and osteophyte formation of the medial and 
lateral compartments.  An impression of left knee 
osteoarthritis and DVT was made.  The report indicated that 
the veteran was on salsalate and needed a steroid shot to the 
left knee every 2 to 4 months.  The doctor stated that it 
could not be estimated when the veteran could achieve full or 
partial recovery as she had been put on permanent work 
restriction to minimize pain.  Other restrictions included: 
no lifting greater than 35 pounds, no pushing, no bending or 
twisting activities and sitting for 1/2 hour every 2 hours.  
The report stated that the veteran should ambulate with a 
cane at work.  

On August 30, 2002, the veteran filed a NOD (as to the June 
2002) rating decision disagreeing with the assigned 
evaluation for the left knee disorder and the denial of 
service connection for a back and left hip disorder.  At that 
time she also filed an informal claim for TDIU. 

In an October 2002 determination, the RO granted separate 
evaluations for post-operative residuals of a meniscectomy of 
the left knee, evaluated as 20 percent disabling from 
February 1988 and for degenerative arthritis of the left 
knee, assigned a 30 percent evaluation from August 2001.  The 
service-connected burn scars remained non-compensably 
disabling for a combined evaluation of 40 percent from August 
2001.  

A VA examination of the spine was conducted in December 2002 
at which time osteoarthritis of the sacroiliac joints and 
levoscoliosis of the lumbar spine were diagnosed.  The 
examiner opined that it was as likely as not that sacroiliac 
dysfunction was a direct result of the left knee disability.

In a January 2003 rating decision, the RO granted service 
connection for osteoarthritis of the sacroiliac joints with 
chronic low back pain and assigned an evaluation of 20 
percent effective from August 2001.

The veteran filed a formal TDIU claim in December 2002, at 
which time the veteran claimed that she last worked in August 
2001 and became too disabled to work in August 2001.  A 
memorandum indicates that the veteran was released from 
employment at the USPS in January 2003.

A VA examination for mental disorders was conducted in March 
2003 at which time a diagnosis of depression was made, which 
the examiner determined was due to service connected knee and 
back disorders.

A VA general medical examination was conducted in March 2003 
at which time degenerative joint disease of the left knee was 
diagnosed and it was commented that this caused limitations 
for employability.  

By rating action of May 2003, the RO granted service 
connection for depression for which a 10 percent evaluation 
was granted, for a combined disability evaluation of 60 
percent effective from August 2001, and granted entitlement 
to TDIU, effective from August 30, 2002.  

III.  Legal Analysis

The veteran maintains that the currently assigned effective 
date for TDIU, August 30, 2002, is improper and believes that 
the appropriate date should be August 2001, when she last 
worked.

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with her education and 
occupational experience, by reason of her service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to a TDIU, 
neither her non-service-connected disabilities nor her age 
may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In addition, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards are authorized to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  38 C.F.R. § 4.16(b).

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that August 
30, 2002, is the correct date for the grant of TDIU.  
Essentially two theories of entitlement have been raised in 
this case.  The veteran's representative maintains that a 
TDIU claim was filed prior to August 2002.  The veteran 
herself maintains that her service connected disabilities 
rendered her disabled from August 2001 and that therefore on 
that basis an August 2001 effective date for TDIU should be 
assigned.  The Board notes that the controlling issues in 
this case are therefore (1) the date on which the veteran 
initiated her claim for TDIU and (2) the date on which 
entitlement to TDIU arose.  See 38 U.S.C.A. § 5110, 5111(b); 
38 C.F.R. § 3.151, 3.400(o), 4.15, 4.16.

Initially, the Board will determine the date earliest date on 
which a TDIU claim, either formal or informal, was filed.  
The Board has reviewed the claims presented by the veteran 
and her representative in August 2001 and notes that none of 
this correspondence represents an informal claim for TDIU, 
nor does either the veteran or her representative maintain 
this.  Those informal claims indicated that a non service-
connected condition, DVT, for which service connection was 
being sought, had affected the veteran's employability.  
There was no reference to TDIU, or any evidence of an intent 
to apply for TDIU.  

Primarily, the veteran's representative maintains that an 
October 2001 memo from DAV represents the earliest (informal) 
TDIU claim of record.  Where service connection has already 
been established, a TDIU claim may be considered a type of 
increased rating claim.  Norris v. West, 12 Vet. App. 413, 
420 (1999); Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  
The Court of Appeals for the Federal Circuit has held that, 
once a claimant submits evidence of medical disability and 
makes a claim for the highest possible rating, and 
additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. 
§ 3.155(a) has been met as a matter of law for a claim for 
TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).

The October 23, 2001 memo from DAV to the RO requested that 
the RO please "expedite claim, veteran is no longer working 
due to clot in the leg due to service connected condition."  
The Board concludes that a TDIU was not identified as the 
benefit sought at that time.  Initially, there is a clear 
reference to a previously filed service connection claim 
(presumably for clotting in the leg/DVT filed in August 
2001), and a request to expedite the adjudication of that 
claim.  Moreover, the veteran's unemployability was linked in 
that memorandum to a non service-connected blood clot for 
which service connection was being sought but has never been 
granted.  It is clear that this was no increased rating 
claim, as it is similarly clear that service connection had 
not even been established at that time or in fact 
subsequently for the blood clotting (DVT) alleged to have 
resulted from a service-connected condition causing the 
veteran to be "no longer working."  Similarly the February 
2002 statement from the veteran is not an informal TDIU claim 
as it again identifies a non service-connected blood clot as 
the source of her unemployability.  Accordingly, neither the 
October 2001 memo nor the February 2002 statement is 
representative of an informal TDIU claim.  

Having reviewed the entirety of the record, the Board cannot 
find any evidence which represents either a formal or 
informal claim for TDIU filed prior to August 30, 2002.  
Accordingly, as properly determined by the RO, the earliest 
TDIU claim was an informal claim filed on August 30, 2002, 
which was followed by the filing of a formal TDIU claim in 
December 2002.

As of August 2002, the veteran's service-connected 
disabilities consisted only of post-operative residuals of 
meniscectomy with arthritis, evaluated as 30 percent 
disabling and a noncompensable burn scar of the right thigh, 
for a combined evaluation of 30 percent from August 2001.  As 
such, the veteran did not have one service-connected 
disability rated as 60 percent disabling prior to August 30, 
2002.  Nor did she have at least one service-connected 
disability ratable at 40 percent or more with sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Accordingly, the veteran did not meet the 
schedular requirements of section 4.16(a) on or before August 
30, 2002.  In fact, even when TDIU was granted in May 2003, 
the veteran did not meet the objective criteria for the award 
of TDIU.  38 C.F.R. § 4.16(a).

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), prior to August 30, 2002, it then becomes necessary 
to consider the veteran's claim for a TDIU rating under the 
subjective criteria 38 C.F.R. § 4.16(b).  Thus, the question 
on appeal is whether it is factually ascertainable from any 
of the evidence of record that the veteran met the criteria 
for entitlement to TDIU during the year preceding August 30, 
2002, so as to invoke 38 C.F.R. § 3.400(o)(2).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rating 
totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  The central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  The ultimate question, however, is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, however, the evidence of record does not 
establish that the veteran was unable to secure and follow a 
substantially gainful occupation solely by reason of her 
service-connected disabilities prior to August 30, 2002.  The 
veteran argues and the evidence in fact reflects that she 
stopped working in August 2001.  However, there is no 
evidence indicating that this was due solely to his service-
connected disabilities. 

It is clear that a left knee disability as well as non-
service connected DVT and to a much lesser a non-service 
connected left shoulder disorder significantly impacted the 
veteran's employability.  Repeatedly, both private and VA 
medical records and statements dated from August 2001 to 
August 2002 implicate both the service-connected left knee 
disorder and DVT as the primary sources of the veteran's 
unemployability.  VA medical records show that DVT was 
diagnosed as early as August 2001 and show that in September 
2001 degenerative changes of the left knee were shown.  In 
September 2001, a medical certification implicates only the 
veteran's DVT as the reason for the veteran's unemployability 
indicating that this condition began in August 2001 and that 
she could not stand as a result of this condition only, 
causing her to be off work intermittently for at least 6 
months.  A private orthopedic record dated in December 2001 
shows that the veteran could return to work in 4 weeks with 
modifications due to her left knee degenerative joint 
disease, supporting the position that the left knee disorder 
in and of itself did not render the veteran unemployable 
prior to August 2002.  

A later medical certification dated in June 2002 indicated 
that the veteran had been unable to work intermittently since 
August 2001 due to both DVT and a service-connected left knee 
disorder, also mentioning a non service-connected left 
shoulder pain as a factor.  The same medical report indicated 
that DVT had caused a stroke which required therapy and 
rehabilitation in May 2002.  Again in July 2002 on VA 
evaluation, both DVT and a service-connected left knee 
disorder were identified as the causes for the veteran being 
placed on permanent work restriction from the USPS.  There is 
no indication that the burn scar of the right thigh affected 
her employability in any way.  

Even considering the evidence showing the veteran was 
unemployable as early as August 2001, the Board finds that 
the award of TDIU could not have preceded August 2002, 
because the evidence of record does not show that her 
unemployability was due solely to service-connected 
disabilities during the year immediately before the filing of 
the August 30, 2002, claim, as required by 38 C.F.R. § 
3.400(o)(2).  As such, the veteran has not been shown to have 
been unemployable due to her service-connected disabilities 
prior to August 30, 2002, and according an earlier effective 
date is not warranted on that basis.  

In summary, there was no claim for TDIU either formal or 
informal filed prior to August 30, 2002.  Moreover, the 
veteran did not meet the schedular requirements for 
entitlement to TDIU prior to August 30, 2002, and the medical 
evidence does not show that she was unable to secure and 
follow a substantially gainful occupation solely by reason of 
her service-connected disabilities prior to that time.  
Therefore, the Board finds that the veteran was not entitled 
to TDIU prior to August 30, 2002.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for an effective date prior to August 30, 2002, for 
the grant of TDIU.


ORDER

An effective date prior to August 30, 2002, for the grant of 
TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


